               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 WILDEARTH GUARDIANS,                               CV-18-73-GF-BMM
 MONTANA ENVIRONMENTAL
 INFORMATION CENTER,
 NORTHERN PLAINS RESOURCE
 COUNCIL, DAVID KATZ, BONNIE
 MARTINELL, and JACK                                    ORDER
 MARTINELL,

                 Plaintiffs,

       v.

 U.S. BUREAU OF LAND
 MANAGEMENT, an agency within
 the U.S. Department of the Interior;
 RYAN ZINKE, in his official capacity
 as Secretary of the United States
 Department of the Interior; DONATO
 JUDICE, in his official capacity as
 Montana Bureau of Land Management
 Deputy State Director,

                 Defendants.


      IT IS HERBY ORDERED that a hearing on the parties’ cross motions for

summary judgment will be held on June 26, 2019 at 1:30 p.m. at the Missouri

River Federal Courthouse in Great Falls, Montana.


                                        1
DATED this 3rd day of October, 2018.




                               2
